Exhibit 10.9.2
SECOND AMENDMENT TO
HUBBELL INCORPORATED GRANTOR TRUST FOR
SENIOR MANAGEMENT PLANS
     WHEREAS, Hubbell Incorporated (the “Company”) and The Bank of New York
Mellon (the “Trustee”) have entered into a trust agreement dated the 14th day of
March, 2005 (the “Trust Agreement”) to establish the Hubbell Incorporated
Grantor Trust for Senior Management Plans (the “Trust”), which Trust Agreement
was subsequently amended by the First Amendment to the Trust Agreement,
effective January 1, 2005;
     WHEREAS, that pursuant to Section 7.1 of the Trust Agreement, the Trust may
be amended prior to a Change of Control by the Company with the written consent
of the Trustee;
     WHEREAS, the Company desires to amend the Trust Agreement to reflect the
addition of a Plan to be covered by the Trust;
     WHEREAS, the Trustee hereby agrees to such amendment;
     NOW, THEREFORE, the Trust Agreement is hereby amended, effective as of
June 1, 2009, as follows:
     1. By amending Section 1.1(n) of the Trust Agreement to read in its
entirety as follows:
     “(n) “Plan” (and collectively, “Plans”) shall mean any of (i) any
Continuity Agreement between the Company and any of its senior executives,
(ii) the Hubbell Incorporated Amended and Restated Supplemental Executive
Retirement Plan, (iii) the Hubbell Incorporated Top Hat Restoration Plan, or
(iv) the Hubbell Incorporated Supplemental Management Retirement Plan, each as
from time to time may be amended.”
     IN WITNESS WHEREOF, Hubbell Incorporated has caused this Second Amendment
to be executed by its Secretary this 3rd day of June, 2009.

            HUBBELL INCORPORATED
      By:   /s/ Richard W. Davies         Richard W. Davies        Vice
President and Secretary     

     AGREED and ACCEPTED, The Bank of New York Mellon, as Trustee of the Trust,
hereby agrees and accepts the foregoing Second Amendment to the Trust Agreement.

                  By:     /s/ Elaine White       Name:   Elaine White     
Title:   Vice President     Date:   6/17/09  

